Citation Nr: 1112017	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-19 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety, depression, and insomnia as secondary to service connected residuals of prostate cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to December 1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was afforded a January 2011 Board hearing before the undersigned at the RO (Travel Board hearing).  The hearing transcript is associated with the claims file.

The RO issued decisions in July 1999 and June 2004 that denied entitlement to service connection for PTSD.  The Veteran submitted timely notices of disagreement, but the appeals were closed when he failed to submit timely substantive appeals following the issuance of statements of the case.  38 C.F.R. § 19.32 (2010).  As discussed below, VA has issued a liberalizing regulation that creates a new basis for the grant of service connection for PTSD.  Accordingly, the Board will adjudicate the claim on a de novo basis without requiring new and material evidence to reopen.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-6 (2004).

During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court stated that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The Board has characterized the issue as a claim for entitlement to service connection for a psychiatric disability, to include PTSD and anxiety, depression, and insomnia as secondary to service connected residuals of prostate cancer.  The Board will consider all psychiatric diagnoses of record.  Id.


FINDINGS OF FACT

1.  Military records confirm that the Veteran served in Vietnam from July 1969 to July 1970 and October 1971 to March 1972 as a vehicle operator.  

2.  The Veteran has been diagnosed s having PTSD by VA psychiatrists or psychologists on multiple occasions based upon reports of stressful experiences involving fear of hostile military activity consistent with the circumstances of his service in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.310 (2010); 75 Fed. Reg. 39843 (July 13, 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As the Board is granting the appeal, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases and disorders, including psychosis, will be presumed if manifested to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service- connected disability and that compensation can be paid for any additional impairment resulting from the service- connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  
Id. at 39852.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service treatment records do not reflect complaints or treatment for any psychological disorder.  Rather, the Veteran asserts his current PTSD resulted from Vietnam stressors.  He recounts having anxiety and depression over fear of hostile enemy engagement.  He recalled witnessing his friend being killed and numerous corpses while driving.  Service records confirm that the Veteran served in Vietnam as a truck driver. 

The Veteran initially sought service connection for PTSD in January 1999.  As part of his claim, he submitted a June 1999 letter by a VA psychiatrist showing treatment for recurrent major depression disorder.  The Veteran underwent a VA examination in February 2000 which included a PTSD diagnosis and major depressive disorder diagnosis as secondary to PTSD.  VA treatment notes from March 2004 reflect a PTSD diagnosis was made by a VA psychiatrist.  The diagnosis was based upon reported in-service stressors of working on the transportation convey in Vietnam where he witnessed small arms fire and experienced intense fear over hostile enemy activity.  

In February 2006 the Veteran was diagnosed with prostate cancer.  The RO awarded service connection for residuals of prostate cancer in August 2007, prompting the Veteran to file the instant claim for anxiety, depression, and insomnia as secondary to prostate cancer.  

VA treatment records reflect continued treatment in the VA outpatient PTSD program.  In January 2005, a VA physician wrote that the Veteran had current PTSD, and that his symptoms included anxiety and depressed mood.  Evaluation by a VA psychiatrist in October 2007 showed that the Veteran continued to meet the criteria for PTSD diagnosis due to in-service Vietnam stressors.  

The Veteran underwent a VA examination in January 2008 in conjunction with his current claim.  The claims file was not available for review and the examiner based his assessment upon available VA treatment records and the Veteran's self reported history.  At the examination, the Veteran asserted he had PTSD as opposed to anxiety and depression secondary to service connected prostate cancer.  He reported numerous stressors throughout his lifetime from a difficult upbringing, Vietnam service, and social and occupational difficulties following service.   

Based on the Veteran's reported history, the examiner opined that the Veteran did not meet the criteria for PTSD.  Instead, he diagnosed an anxiety disorder.  He noted that the Veteran did not affirm having intrusive thoughts or avoidant behaviors.  However, he did show clinically significant depression and anxiety.  The examiner noted that the Veteran reported traumatic event before, during, and following service, and he declined to specify the relationship of any particular traumatic experience to the current anxiety disorder.   

VA treatment records were requested for the period through January 2011.  When last seen in October 2010, PTSD was still listed as a part of his medical history.  

The Veteran presented oral testimony at a January 2011 Travel Board hearing.  He testified that he experienced anxiety and insomnia due to his service connected prostate cancer.  The Veteran also noted in-service stressors from serving in Vietnam as truck driver.  These stressors involved witnessing hostile small arms fire.  

After careful consideration, the Board finds the evidence sufficient to grant service connection for PTSD pursuant to the amended regulations.  75 Fed. Reg. 39843 (July 13, 2010); 38 U.S.C.A. § 5107(b).  The Board notes the initial claim was for service connection for anxiety, depression, and insomnia.  However, the record includes PTSD treatment and, as previously mentioned, the Court has held that VA must consider alternative psychiatric diagnosis within the scope of the original claim.  See Clemons, supra.  In this instance, the Board finds the claimed disabilities of anxiety, depression, and insomnia to encompass the PTSD diagnosis.  

Service records corroborate the Veteran's reports of serving as a truck driver in Vietnam.  Throughout the record, the Veteran has cited in-service stressors of witnessing hostile small arms fire while working on the convey line in Vietnam.  The Board finds the Veteran's reports to be consistent with the types, place, and circumstance of his Vietnam service and thus satisfactory lay evidence of an in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  

Following service, the Veteran sought extensive VA treatment for PTSD.  The record includes several medical records reflecting a PTSD diagnosis made by a VA psychiatrist or psychologist based upon reported in-service stressors.  See VA notes dated February 2000, March 2004, and October 2007.  

The Board has also considered that the January 2008 VA examination report did not include a PTSD diagnosis.  This opinion is of little probative value because the examiner did not account for the opinions of numerous other VA treatment providers.  This significantly weakens the probative value of the report.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that the probative value of a medical opinion depends on whether the opinion is the result of a fully informed review of the record).  Nonetheless, the examiner determined an anxiety disorder was present and partially attributed it to active service stressors.  

In sum, the Board finds the record sufficient to warrant service connection for PTSD based upon the amended regulations.  75 Fed. Reg. 39843 (July 13, 2010).  The claim is granted.


ORDER

Service connection for a psychiatric disability diagnosed as PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


